NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                  Submitted March 10, 2011
                                   Decided March 10, 2011

                                            Before

                           DANIEL A. MANION, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 10‐3375

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff‐Appellee,                          Court for the Western District of Wisconsin.

       v.                                         No. 10‐CR‐77‐WMC‐01

ALAN XIONG,                                       William M. Conley,
     Defendant‐Appellant.                         Chief Judge.




                                          O R D E R

       On June 24, 2007, surveillance cameras captured the early morning burglary of a
sporting goods store in Durand, Wisconsin. Four men broke in through the front door and
left minutes later with 34 guns. Among the evidence collected by police was a piece of
rubber stained with Alan Xiong’s blood. A grand jury charged him with theft of firearms
from a federally licensed firearms dealer. 18 U.S.C. § 922(u). He pleaded guilty and was
sentenced to 84 months’ imprisonment. Xiong filed a notice of appeal, but his appointed
lawyer moves to withdraw on the ground that the case is frivolous. See Anders v. California,
386 U.S. 738 (1967). Xiong has not responded to counsel’s submission. See CIR. R. 51(b). We
confine our review to the potential issues identified in counsel’s facially adequate brief. See
United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).
No. 10‐3375                                                                               Page 2

       Xiong has not said that he wants to challenge his guilty plea, so counsel properly
omits any discussion of the adequacy of the plea colloquy or the voluntariness of the plea.
See United States v. Knox, 287 F.3d 667, 670‐72 (7th Cir. 2002).

       Counsel first considers whether Xiong could argue that the sentencing court
misapplied U.S.S.G. § 2K2.1(b)(6), which mandates an increase of 4 offense levels “[i]f the
defendant used or possessed any firearm or ammunition in connection with another felony
offense.” The district judge added these points because Xiong had stolen the firearms
during a burglary. Counsel specifically evaluates whether Xiong could argue that the
burglary of the store and the theft of the guns were not sufficiently distinct to be considered
different offenses, or that the burglary was complete before he possessed the guns and thus
the guns were not used “in connection with” the burglary. But we recently held that
Application Note 14(b) to § 2K2.1, promulgated to resolve a circuit split on the matter, is
unequivocal that this upward adjustment applies where a defendant, “during the course of
a burglary, finds and takes a firearm, even if the defendant did not engage in any other
conduct with that firearm.” U.S.S.G. § 2K2.1 cmt. n.14(B); see United States v. Krumweide, 599
F.3d 785, 790‐91 (7th Cir. 2010); United States v. Hill, 563 F.3d 572, 582 (7th Cir. 2009). Xiong
admitted, both during the plea colloquy and at sentencing, that he took the firearms during
the burglary of the sporting goods store. As a result counsel correctly concludes that any
challenge to the application of the increase would be frivolous.

        Counsel also evaluates whether Xiong could argue that his prison sentence is
unreasonably long but concludes that the claim would be frivolous. Xiong’s total offense
level of 29 and criminal history category of II yielded a guidelines imprisonment range of 97
to 120 months. See 18 U.S.C. § 924(i)(1); U.S.S.G. §§ 5A (Sentencing Table), 5G1.1(c). The
term he received, 84 months, is 13 months below the low end of this range, and counsel
offers nothing to challenge the presumption of reasonableness we apply to such
below‐guidelines sentences. See Rita v. United States, 551 U.S. 338, 347 (2007); United States v.
Pape, 601 F.3d 743, 746 (7th Cir. 2010); United States v. Wallace, 531 F.3d 504, 507 (7th Cir.
2008). We agree that this potential claim would be frivolous.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.